Judgment, Supreme Court, Bronx County (George Covington, J.), rendered June 11, 1992, convicting defendant, after a jury trial, of two *298counts of robbery in the first degree, and sentencing him to concurrent terms of 12 Vi to 25 years, unanimously affirmed.
Defendant’s claim that the court’s Sandoval ruling allowing inquiry concerning a prior conviction was an abuse of discretion is unpreserved for review as a matter of law, no objection thereto having been taken (see, People v Brown, 195 AD2d 419, lv denied 82 NY2d 804), and we decline to review the issue in the interest of justice. Concur — Murphy, P. J., Sullivan, Rosenberger and Wallach, JJ.